Citation Nr: 1000991	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-03 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected gastroesophageal reflux disease (GERD) 
with hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The Veteran served on active duty from January 1981 to 
January 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia.

The current claim on appeal was received in August 2000.  By 
means of a rating decision dated in February 2002, the RO 
denied entitlement to service connection for a stomach 
disorder.  The  Veteran duly appealed.  In December 2003, the 
Board held that new and material evidence had been submitted 
to reopen the claim of entitlement to service connection for 
gastritis and remanded the matter for additional evidentiary 
development.  

In April 2005, the RO granted entitlement to service 
connection for gastroesophageal reflux disease (GERD) with a 
hiatal hernia and assigned an initial disability rating of 
zero percent.  The Veteran appealed the assigned disability 
rating.  The RO revisited the matter in February 2008, and 
determined that the Veteran's GERD with hiatal hernia 
warranted an initial disability rating of 30 percent. 


FINDING OF FACT

The Veteran's service-connected GERD with hiatal hernia does 
not involve symptomatology, such as vomiting and material 
weight loss, that is productive of severe impairment of 
health.






CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for GERD with a hiatal hernia are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Codes 7399-7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  
The RO sent the Veteran letters in April 2001, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to service connection for a 
gastrointestinal disability.  Service connection was 
subsequently granted for GERD with hiatal hernia.  In 
accordance with the requirements of VCAA, the letter informed 
the Veteran of what evidence was necessary to substantiate 
the claim, what evidence and information he was responsible 
for, and the evidence that was considered VA's 
responsibility.  

Although the Veteran was not specifically notified of the 
requirements to establish entitlement to a higher initial 
rating, the VA General Counsel has interpreted that 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate 
newly raised or "downstream" issues, such as the claims for 
increased compensation or an earlier effective date following 
the initial grant of service connection for a disability, in 
response to notice of its decision on a claim for which VA 
has already given the appropriate 38 U.S.C.A. § 5103(a) 
notice.  See VAOPGCPREC 8-2003.  With respect to the initial 
rating appeal that arises from disagreement with the initial 
rating following the grant of service connection for cervical 
spine disability, the courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

For these reasons, the Board finds that appropriate notice 
has been given in this case with respect to the initial 
rating.  Notwithstanding, the Veteran was informed of the 
requirements needed to establish entitlement to an higher 
initial rating by means of a letter dated in May 2008.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  There are relevant VA and 
private records on file.  Additionally, the Veteran was 
afforded VA examinations in January 2005 and May 2007.  

The Board concludes that all available evidence that is 
pertinent to the claim has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue.  The Veteran has been given ample 
opportunity to present evidence and argument in support of 
his claim.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 38 
C.F.R. § 3.103 (2009).

Analysis of the Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

As in this case, where the Veteran is appealing the initial 
assignment of a disability rating, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of the evaluation to the present time.  
Fenderson v. West, 
12 Vet. App. 119 (1999).  A Veteran may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time of the initial rating 
period until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

General rating considerations for diseases of the digestive 
system are contained in 38 C.F.R. §§ 4.110-4.113 (2009).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2009).

Under Diagnostic Code 7346, for hiatal hernia, a 60 percent 
rating is assigned for symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  A 30 percent rating is assigned for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  38 
C.F.R. 
§ 4.114.

Diagnostic Code 7307 provides that a 10 percent rating is 
warranted for chronic gastritis with small nodular lesions, 
and symptoms.  A 30 percent rating is warranted for chronic 
gastritis with multiple small eroded or ulcerated areas, and 
symptoms.  A 60 percent rating is warranted for chronic 
gastritis with severe hemorrhages, or large ulcerated or 
eroded areas.  38 C.F.R. § 4.114.

In support of his claim, the Veteran submitted multiple lay 
statements.  In May 2001, one of the Veteran's friends 
submitted that the Veteran had irritable bowel syndrome, 
GERD, Zoller Ellionson's syndrome, and a hiatal hernia.  His 
condition made him unable to vomit or belch.  The Veteran's 
diet was restricted and when he ate anything like pizza or 
grilled meat he suffered.  

A VA treatment record, dated in July 2000, indicated that 
although the Veteran was on medication, he was still 
experiencing symptoms of GERD. The Veteran was to continue 
taking Prevacid.   It was also noted that a prior GI series 
dated in 1999 had noted the presence of a small hiatal 
hernia.  

Private treatment records, date din May 2001, indicate 
complaints of pain in the epigastric area, two to three times 
a week.  The treatment provider noted that six years prior, 
the Veteran had undergone a Nissen fundoplication for reflux.  
The Veteran had a good appetite.  After the procedure, the 
Veteran experienced intermitted dysphagia, without weight 
loss.  The Veteran was experiencing alternating bouts of 
diarrhea and constipation, which were not accompanied by 
blood in the stool or weight loss.  He was represcribed 
Prevacid.  

The Veteran was afforded a VA examination in January 2005.  
The examiner noted that the Veteran's combination of 
medications appeared to have the Veteran's gastrointestinal 
symptoms under control.  Upon physical examination, the 
Veteran appeared to be in general good health.  The Veteran's 
weight had been steady; there was no recent weight loss or 
weight gain.  The examiner noted that a November 1998 upper 
GI series had demonstrated the presence of a tiny hiatal 
hernia and minimal GERD and recent laboratory results had 
shown anemia.  The Veteran was diagnosed as having GERD.  

In May 2007, the Veteran was afforded an additional VA 
examination.  The Veteran reported with subjective complaints 
of daily dysphagia to solid and liquid foods.  He also 
experiences nausea, vomiting, and occasional abdominal pain.  
The Veteran denied any hematemisis, melena, blood in the 
stool, constipation, or diarrhea.  He denied any 
hospitalizations or abdominal surgery in the past 12 months.  
His weight was stable.   Upon physical examination, the 
abdomen was nontender, without any masses.  Bowel sounds were 
normoactive.  The liver and spleen were not enlarged.  There 
was no fluid wave or shifting dullness.  Kidneys were not 
ballotable.  The Veteran was diagnosed as having GERD and a 
hiatal hernia.  The examiner noted that the Veteran was 
independent in his activities of daily living, transfer and 
ambulation.  

A rating in excess of 30 percent is not warranted for the 
Veteran's service-connected gastrointestinal disability.  The 
VA and private treatment records as well as the VA 
examination reports do not reveal symptomatology indicative 
of a higher rating under either Diagnostic Code 7346 or 7307.  
There are no symptom combinations productive of severe 
impairment of health comprised of material weight loss and 
hematemesis or melena with moderate anemia.  Although the 
Veteran has periodically reporting vomiting or an inability 
to vomit due to medications, the symptom list in the 
applicable diagnostic code warranting the assignment of a 60 
percent rating is conjunctive in its terms - again, 
indicating the presence of a "severe" impairment of health 
which is not present here.  Further, there is no evidence of 
chronic gastritis with severe hemorrhages or large ulcerated 
or eroded areas.

Additionally, because the Veteran's gastrointestinal 
disability involves only GERD with a hiatal hernia, the Board 
does not find that any other digestive system diagnostic code 
would be more appropriate for rating the Veteran's 
gastrointestinal disability, including adhesions of the 
peritoneum (Diagnostic Code 7301), ulcer disease (Diagnostic 
Codes 7304-7306), postgastrectomy syndromes (Diagnostic Code 
7308), colitis (Diagnostic Code 7323), or diverticulitis 
(Diagnostic Code 7327).  See 38 C.F.R. § 4.114 (2009).  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).


With respect to the requirements of 38 C.F.R. § 3.321(b)(1), 
the schedular evaluation in this case is not inadequate.  A 
rating in excess of that assigned is provided for certain 
manifestations of the service-connected gastrointestinal 
disability, but the medical evidence reflects that those 
manifestations are not present in this case.  There is no 
evidence demonstrating that the service-connected 
gastrointestinal disability markedly interferences with 
employment.  There is also no evidence that the Veteran has 
been frequently hospitalized due to the disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to an initial disability 
rating in excess of 30 percent for GERD with hiatal hernia.  
38 C.F.R. § 4.3.

The Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, the Veteran's claim for an initial rating higher 
than 30 percent for GERD and a hiatal hernia is denied.


ORDER

An initial evaluation in excess of 30 percent for GERD with 
hiatal hernia is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


